EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests the display pixels separated by gaps arranged in rows and columns; the display layer overlaying the DCU such that a first subset of the sensor pixels align with, and are covered by, the display pixels and a second subset of the sensor pixels align with, and are exposed through, the gaps between the display pixels; wherein, during capturing, the first subset of sensor pixels are blocked by the display pixels and do not capture the image data for the scene; the display matrix having the first pixel density in a region 
Regarding claim 11, no prior art could be located that teaches or fairly suggests the display pixels separated by gaps arranged in rows and columns, the display layer overlaying the DCU, such that a first subset of the sensor pixels align with, and are covered by, the display pixels and a second subset of the sensor pixels align with, and are exposed through, the gaps between the display pixels, wherein, during capturing, the first subset of sensor pixels are blocked by the display pixels and do not capture the image data for the scene; and wherein the display matrix has the first pixel density in a region overlaying the DCU and has a second pixel density greater than the first pixel density in a region that does not overlay the DCU; and wherein and the DCU has a first sensor pixel density in a region overlayed by the region having the first pixel density of the display matrix, and a second sensor pixel density in a region not overlayed by the region having the first pixel density of the display matrix, in combination with the rest of the limitations of the claim.
Regarding claim 17, no prior art could be located that teaches or fairly suggests the display pixels separated by gaps arranged in rows and columns, the display layer overlaying the DCU, such that a first subset of the sensor pixels align with, and are covered by, the display pixels and a second subset of the sensor pixels align with, and 
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697